Judgment, Supreme Court, New York County (Richard Andrias, J.), rendered December 20, 1993, convicting defendant, upon his plea of guilty, of robbery in the second degree, and sentencing him, as a second felony offender, to a term of 8 years to life, unanimously affirmed.
Defendant’s close resemblance to the radioed description of a robbery suspect, his spatial and temporal proximity to the reported crime, the absence of others in the area matching the description, and his jumping into a cab as soon as he saw the arresting officers’ patrol car provided the police with reasonable suspicion justifying their stop of the cab and detention of defendant (see, Matter of Dalmin M., 201 AD2d 343, appeal dismissed 83 NY2d 883). We have considered defendant’s claim that his plea was the result of ineffective assistance of counsel or coercion by the court and find it to be without merit. Concur—Sullivan, J. P., Milonas, Rubin, Williams and Mazzarelli, JJ.